       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 1 of 61




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION



 MACHELLE JOSEPH,

      Plaintiff,
                                         CIVIL ACTION FILE
 v.
                                         NO. 1:20-cv-502-TCB
 BOARD OF REGENTS OF THE
 UNIVERSITY SYSTEM OF
 GEORGIA; GEORGIA TECH
 ATHLETIC ASSOCIATION;
 GEORGE P. PETERSON; M.
 TODD STANSBURY; MARVIS
 LEWIS; and SHOSHANNA
 ENGEL,

      Defendant.



                                ORDER

I.    Background

      Plaintiff MaChelle Joseph became the head coach for the Georgia

Institute of Technology’s women’s basketball team in 2003. On March

26, 2019, her employment was terminated. She has sued various

entities and individuals affiliated with Georgia Tech, contending that
          Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 2 of 61




her termination was a result of unlawful discrimination and retaliation.

She further contends that her employment was rife with discrimination

between herself and her male counterparts.

      Joseph alleges that she had an employment contract with

Defendants the Board of Regents of the University System of Georgia

and the Georgia Tech Athletic Association (“GTAA”)1 providing for her

employment as head coach until 2020. Specifically, on October 10, 2014,

Georgia Tech offered to renew her employment and provided her an

offer letter setting forth the terms and conditions of her employment

with Georgia Tech.

      On October 20, 2014, Joseph signed a contract with GTAA

providing for her employment with Georgia Tech from April 1, 2014

through March 31, 2020. The contract provided that it would be

terminated if Joseph’s employment as women’s basketball head coach

was terminated and if GTAA’s president determined in his sole




      1GTAA is a nonprofit organization that maintains the intercollegiate
program at Georgia Tech.

                                        2
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 3 of 61




discretion that good cause existed for termination. Good cause is defined

in the contract as including, but not limited to:

     1.    Conviction of (or entry into pre-trial intervention as a
     result of) a crime involving moral turpitude or conviction of a
     felony;

     2.     Involvement in conduct that the Athletic Association,
     in its sole discretion, reasonably considers injurious to the
     reputation of the Association or the Institute;

     3.   JOSEPH’s failure to substantially perform any of her
     duties under this Contract;

     4.    The committing of a major violation of NCAA
     Legislation by JOSEPH while employed by the Institute or
     while previously employed at another NCAA member
     institution, or the committing of a series or pattern of
     secondary violations of NCAA Legislation while employed by
     the Institute;

     5.    The committing of a major violation of NCAA
     Legislation by a member of JOSEPH’s staff while at the
     Institute of which JOSEPH had prior actual knowledge or
     should have had prior actual knowledge and did not report
     in a timely fashion in accordance with all appropriate NCAA,
     Association and Institute rules, policies and regulations;

     6.    The committing of a major violation of NCAA
     Legislation by any representative of the Institute’s athletics
     programs while JOSEPH is at the Institute and of which
     JOSEP[H] has actual knowledge or should have had actual
     knowledge, and which JOSEPH did not report in a timely
     fashion in accordance with all appropriate NCAA,
     Association and Institute rules, policies and regulations;
                                     3
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 4 of 61




     7.    Serious or repeated misconduct; or

     8.   Any cause adequate to justify the termination of any
     other non-classified Institute employee.

[1-2] at 86–87.

     Joseph alleges that while she was employed at Georgia Tech, she

regularly complained that the women’s basketball team received

inferior treatment to the men’s basketball team. She also alleges that

the Board of Regents discriminated against her on the basis of her sex

and the sex of her players by giving the women’s basketball team

inferior locker rooms and other facilities, publicity resources, funds for

coach and staff salaries, and travel resources in comparison to the

men’s team. She avers that these differences negatively impacted the

terms and conditions of her employment.

     Joseph further alleges that her complaints about differential

treatment caused the Board of Regents to subject her to unlawful

retaliation. Specifically, she alleges what she contends was a baseless

written reprimand for excessive alcohol intake from former Georgia

Tech Athletic Director Mike Bobinski in 2015. She further alleges that

                                     4
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 5 of 61




in 2016, Senior Women’s Administrator Joeleen Akin pursued a

complaint against Joseph too aggressively, leading to a final written

warning in November 2016.

     Joseph also refers to Georgia Tech’s participation in a 2018 NCAA

investigation into the women’s basketball program and Georgia Tech’s

2019 investigation into student-athlete complaints against Joseph.

After Georgia Tech received these complaints, it hired a law firm,

Littler Mendelson, P.C., to investigate complaints of player and staff

mistreatment by Joseph. After investigating, Littler Mendelson

compiled a report in which those interviewed described a toxic,

suffocating, unhealthy, and hostile environment, which they attributed

to Joseph.

     At Georgia Tech’s invitation, Joseph responded to the report.

Nonetheless, when the investigation was concluded, Georgia Tech’s

Athletic Director (and GTAA’s chief executive officer) Todd Stansbury

terminated Joseph’s employment.

     Joseph has filed this action against Defendants GTAA, the Board

of Regents (the “Board”), Stansbury, George “Bud” Peterson (then

                                    5
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 6 of 61




president of Georgia Tech), Marvin Lewis (Associate Athletic Director of

Administration and Finance at Georgia Tech and GTAA’s Chief

Financial Officer), and Shoshanna Engel (Associate Athletic Director of

Compliance and Deputy Title IX Coordinator at Georgia Tech).

     Her complaint contains the following claims: (1) discrimination on

the basis of sex in violation of Title IX of the Education Amendments

Act of 1972, 20 U.S.C. §§ 1681, et seq. (against the Board and GTAA);

(2) discrimination on the basis of sex and association with a protected

class (women) in violation of Title IX of the Education Amendments Act

of 1972, 20 U.S.C. §§ 1681, et seq. (against the Board and GTAA);

(3) discrimination on the basis of sex in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000(e)(2) (against the Board and

GTAA); (4) discrimination on the basis of sex and association with a

protected class (women) in violation of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 2000(e)(2) (against the Board and GTAA); (5)

violation of constitutional and civil rights pursuant to 42 U.S.C. § 1983

and the Equal Protection Clause (against Stansbury in his individual

capacity); (6) violation of constitutional and civil rights pursuant to 42

                                      6
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 7 of 61




U.S.C. § 1983 and the Equal Protection Clause (against Lewis in his

individual capacity); (7) violation of constitutional and civil rights

pursuant to 42 U.S.C. § 1983 and the Equal Protection Clause (against

Engel in her individual capacity); (8) violation of constitutional and civil

rights pursuant to 42 U.S.C. § 1983 and the Equal Protection Clause

(against Peterson in his individual capacity); (9) retaliation in violation

of Title IX (against the Board and GTAA); (10) retaliation in violation of

Title VII (against the Board and GTAA); (11) retaliation in violation of

the Georgia Whistleblower Act, O.C.G.A. § 45-1-4 (against the Board

and GTAA); (12) retaliatory hostile work environment in violation of

Title IX (against the Board and GTAA); (13) retaliatory hostile work

environment in violation of Title VII (against the Board and GTAA);

(14) breach of contract (against the Board and GTAA); (15) violation of

the Georgia Open Records Act, O.C.G.A § 50-18-71 (against the Board);

and (16) expenses of litigation under O.C.G.A § 13-6-11 (against all

Defendants).

     Before the Court are the following motions: (1) the Board’s partial

motion [3] to dismiss; (2) Engel, Lewis, Peterson, and Stansbury’s

                                     7
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 8 of 61




motion [4] to dismiss; (3) GTAA’s motion [6] to dismiss; (4) the Board’s

motion [29] for partial judgment on the pleadings; and (5) Joseph’s

motion [32] for leave to file a surreply.

II.   Legal Standards

      A.   Motions to Dismiss

      Federal Rule of Civil Procedure 8(a)(2) requires that a complaint

provide “a short and plain statement of the claim showing that the

pleader is entitled to relief[.]” This pleading standard does not require

“detailed factual allegations,” but it does demand “more than an

unadorned, the-defendant-unlawfully-harmed-me accusation.”

Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

      Under Rule 12(b)(6), a plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); Chandler v. Sec’y of Fla. Dep’t of Transp., 695

F.3d 1194, 1199 (11th Cir. 2012) (quoting id.). The Supreme Court has

explained this standard as follows:

      A claim has facial plausibility when the plaintiff pleads
      factual content that allows the court to draw the reasonable
                                      8
         Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 9 of 61




     inference that the defendant is liable for the misconduct
     alleged. The plausibility standard is not akin to a
     “probability requirement,” but it asks for more than a sheer
     possibility that a defendant has acted unlawfully.

Iqbal, 556 U.S. at 678 (citation omitted) (quoting Twombly, 550 U.S. at

556); see also Resnick v. AvMed, Inc., 693 F.3d 1317, 1324–25 (11th Cir.

2012).

     Thus, a claim will survive a motion to dismiss only if the factual

allegations in the complaint are “enough to raise a right to relief above

the speculative level . . . .” Twombly, 550 U.S. at 555–56 (citations

omitted). “[A] formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (citation omitted). While all well-pleaded facts

must be accepted as true and construed in the light most favorable to

the plaintiff, Powell v. Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011),

the Court need not accept as true the plaintiff’s legal conclusions,

including those couched as factual allegations, Iqbal, 556 U.S. at 678.

     Thus, evaluation of a motion to dismiss requires two steps:

(1) eliminate any allegations in the pleading that are merely legal

conclusions, and (2) where there are well-pleaded factual allegations,



                                       9
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 10 of 61




“assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Iqbal, 556 U.S. at 679.

     B.    Judgment on the Pleadings

     A party may move for judgment on the pleadings “[a]fter the

pleadings are closed—but early enough not to delay trial. . . .” FED. R.

CIV. P. 12(c). Judgment on the pleadings is appropriate only “when no

issues of material fact exist, and the movant is entitled to judgment as a

matter of law.” Ortega v. Christian, 85 F.3d 1521, 1524 (11th Cir. 1996).

When reviewing a motion for judgment on the pleadings, the Court

considers only the substance of the pleadings and any judicially noticed

facts, and it accepts the facts in the pleadings as true and views them in

the light most favorable to the nonmoving party. See Hawthorne v. Mac

Adjustment, Inc., 140 F.3d 1367, 1370 (11th Cir. 1998).




                                     10
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 11 of 61




III. Discussion

     A.    Board of Regents and GTAA’s Motion to Dismiss

           1.    Title IX Claims

                 a.    Joseph Has Pleaded that GTAA Is a Federal
                       Funding Recipient Under Title IX

     GTAA contends that it is not subject to liability under Title IX

because Joseph has failed to plead facts to show that it is a funding

recipient under Title IX. Title IX coverage extends only to entities that

receive federal funds. 20 U.S.C. § 1681(a); Nat’l Collegiate Athletic Ass’n

v. Smith, 525 U.S. 459, 468 (1999). At the motion to dismiss stage, a

factual showing that a recipient of federal financial assistance has

ceded control over one of its programs to a private entity, and provided

that private entity funding, is sufficient to show that the private entity

is a funding recipient subject to Title IX liability. Williams v. Bd. of

Regents of Univ. Sys. of Ga., 477 F.3d 1282, 1294 (11th Cir. 2007).

     Joseph alleges that Georgia Tech (which is a recipient of federal

funds) “provides monetary contributions to fund GTAA” including

“institutional monetary support from [Georgia Tech], monies from seat

and ticket sales for [Georgia Tech] sporting events, and student athletic
                                     11
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 12 of 61




fees.” [1-2] ¶ 28. Although GTAA argues that the complaint does not

allege the amount or type of support, that the money from the alleged

sales and fees derives from federal funds, or the way Georgia Tech

controls and disperses funds to GTAA, the Court finds that Joseph has

alleged sufficient facts at this stage.

                   b.     Preemption

      The parties also disagree about whether Title VII preempts two of

Joseph’s Title IX claims—counts one and two.2 Defendants contend that

Title VII is the only appropriate vehicle for claims of sex discrimination

and retaliation in the employment context. “Title IX prohibits sex

discrimination by recipients of federal education funding.” Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167, 173 (2005). Title VII prohibits

sex discrimination with respect to an employee’s compensation, or the

terms, conditions, or privileges of employment. 42 U.S.C. § 2000e-2(a).

      Although Joseph contends that Jackson supports her position that

her Title IX claims are not preempted by Title VII, that case determined


      2 Defendants initially argued that all four of Joseph’s Title IX claims (counts
one, two, nine, and twelve) are preempted, but concede in their reply brief that
counts nine and twelve are not preempted.

                                         12
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 13 of 61




whether Title IX included a private right of action for retaliation where

the statute’s text did not specifically provide for one.

     Although there is a split of authority, courts, including those

within this district, have determined that a plaintiff does not have a

private right of action to bring employment-based claims under Title IX.

See, e.g., Cooper v. Ga. Gwinnett Coll., No. 1:16-cv-1177-TWT-JFK, 2016

WL 6246888, at *6 (N.D. Ga. Sept. 16, 2016), report and

recommendation adopted, 2016 WL 6217124 (N.D. Ga. Oct. 25, 2016)

(noting that allowing employment discrimination claims under Title IX

“would disrupt a carefully balanced remedial scheme for redressing

employment discrimination by employers”) (quoting Lakoski v. James,

66 F.3d 751, 754 (5th Cir. 1995); Reese v. Emory Univ., No. 1:14-cv-

2222-SCJ, 2015 WL 13649300 (N.D. Ga. Jan. 25, 2015).

     The Court agrees with the reasoning of these courts that Title VII

is intended to provide “the exclusive remedy for individuals alleging

employment discrimination on the basis of sex in federally funded

educational institutions.” Lakoski, 66 F.3d at 753. Therefore, the Court




                                     13
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 14 of 61




will dismiss counts one and two. Counts nine and twelve will proceed

against both the Board and GTAA.3

             2.     Title VII Claims

      The Board and GTAA also move to dismiss counts three and four

as time-barred and for failure to state a claim, and to dismiss count

thirteen for failure to state a claim.

                    a.    Joseph’s Claims Are Limited to Acts
                          Occurring on or After October 18, 2018, but
                          She Is Not Prohibited from Raising Earlier
                          Factual Occurrences as Background
                          Evidence

      Before a plaintiff brings a lawsuit under Title VII, she must

exhaust her administrative remedies by filing a charge of

discrimination with the Equal Employment Opportunity Commission

(“EEOC”). 42 U.S.C. § 2000e-5(e)(1). The charge must be filed within



      3 Defendants briefly mention that they alternatively seek to dismiss the Title
IX counts for failure to state a claim. However, Defendants do not explain how
counts nine and twelve fail to state a claim, and the Court will not dismiss them on
this basis.

       Defendants also argue that to the extent Joseph seeks to assert the rights of
the players, she does not have standing to do so. However, it appears Joseph may
seek to assert an associational claim, which (unlike in Title VII, discussed infra) has
been clearly determined to be permissible. See Jackson, 544 U.S. at 179.

                                          14
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 15 of 61




180 days after the alleged unlawful employment practice occurred. Id.

Joseph filed her first EEOC charge on April 16, 2019, so Defendants

contend that she may not seek relief or any adverse actions that

occurred or of which she was aware before October 18, 2018.

     Joseph includes in her complaint allegations of facts stretching

back many years, but concedes that she cannot seek relief under Title

VII for any adverse actions that occurred, or of which she was aware,

before October 18, 2018.

     She states that she seeks relief for (1) the disparate allocation of

funding and resources to Joseph and the women’s basketball team,

which was an adverse action that continued throughout her

employment until her termination; (2) holding her to a higher standard

of performance and conduct than her male counterparts, which was a

series of adverse actions continuing throughout her employment until

her termination; and (3) her March 26, 2019 termination.

     However, she contends that the Court should consider the earlier

allegations as offering relevant background information to support her

claims.

                                    15
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 16 of 61




     Defendants argue that Joseph’s contention about disparate

funding throughout her employment is not meritorious because

although a continuing violation extends a limitations period, continuing

consequences of a one-time violation do not. Thigpen v. Bibb Cty.

Sheriff’s Dep’t, 216 F.3d 1314, 1326 (11th Cir. 2000). They contend that

budgets for the athletic department are set once per year, so Joseph can

complain only of continuing effects.

     Joseph, however, does not allege a single budget decision, but

instead that GTAA and the Board regularly made discrete

discriminatory decisions about funding and resources, materially

interfering with the terms and conditions of her employment. Because

Joseph’s allegations must, at this stage, be taken as true, the Court

cannot credit Defendants’ contentions that budget decisions were made

once annually. Therefore, Joseph has plausibly alleged that harm from

budget discrepancies occurred after October 18, 2018.

     The Court agrees that Joseph’s recovery is limited to events that

occurred on or after October 18, 2018. Clearly, her termination falls

within this category. Additionally, the complaint contains allegations of

                                    16
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 17 of 61




discrimination and retaliation that occurred after this date, for which

Joseph may seek to recover. She also has alleged retaliatory events

(e.g., the change in her reporting line and housing decision) that

occurred after this date.

     Although Joseph may not recover for the earlier allegations (which

she states she will not attempt to do), she may use them as background

evidence. See, e.g., Ledbetter v. Goodyear Tire & Rubber Co., 421 F.3d

1169, 1179 (11th Cir. 2005).

                 b.    Merits

     To state a claim for sex discrimination under Title VII, a plaintiff

must plausibly allege sufficient facts that would tend to show that her

employer took an adverse employment action against her on the basis of

her sex. See 42 U.S.C. § 2000e-2(a)(1); McCone v. Pitney Bowes, Inc., 582

F. App’x 798, 799–800 (11th Cir. 2014).

                       i.   Allegations Made upon Information
                            and Belief

     The parties dispute whether the Court should accept as true

averments in Joseph’s complaint made upon information and belief. As

the Eleventh Circuit has held, the Court need not do so when the
                                    17
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 18 of 61




allegations are conclusory and there are no corresponding facts to

support them. See Mann v. Palmer, 713 F.3d 1306, 1315 (11th Cir.

2013).4

      The “information and belief” allegations may, however, be credited

to support claims for which Joseph has pleaded sufficient facts.

Ultimately, as will be discussed throughout the order, Joseph’s

allegations pleaded upon information and belief will be credited and

considered to support several of her claims. However, for others, the

only allegations to support them are those on information and belief.

For these claims, the Court will not consider the “information and

belief” allegations as true.




      4  Further, in the context of a motion to dismiss, “courts may infer from the
factual allegations in the complaint ‘obvious alternative explanation[s],’ which
suggest lawful conduct rather than the unlawful conduct the plaintiff would ask the
court to infer.” Am. Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir.
2010) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 682 (2009)). Here, Defendants
contend, the obvious alternative explanation drawn from the complaint’s allegations
is that Joseph was an abusive coach and was justifiably terminated after an
external investigation. However, Defendants’ argument appears to rely in large part
on the substance of the Littler Mendelson Report which, as discussed infra, the
Court will not consider at this stage.

                                        18
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 19 of 61




                       ii.   Associational Claim

     To the extent Joseph seeks to assert an associational claim under

Title VII unrelated to her own protected status, Defendants argue that

such a claim fails because Title VII does not recognize such a claim.

Title VII specifically provides that it “shall be an unlawful employment

practice for an employer to . . . discriminate against any individual . . .

because of such individual’s race, color, religion, sex, or national origin.”

42 U.S.C. § 2000e-2(a)(1) (emphasis added); see also Jackson, 544 U.S.

at 179 (contrasting Title VII and Title IX, noting that Title IX does not

contain the “such individual’s” language and therefore holding that a

claim of indirect discrimination is not forbidden under Title IX).

     Although it appears that the Eleventh Circuit has not addressed

this issue, other courts have held that notwithstanding the language of

the statute, a party may assert a claim based on association with or

advocacy on behalf of a protected class. See, e.g., Johnson v. Univ. of

Cincinnati, 215 F.3d 561, 575 (6th Cir. 2000) (“[T]he fact that Plaintiff

has not alleged discrimination because of his race is of no moment

inasmuch as it was a racial situation in which Plaintiff became

                                     19
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 20 of 61




involved—Plaintiff’s advocacy on behalf of women and minorities in

relation to Defendant’s alleged discriminatory hiring practices—that

resulted in Plaintiff’s discharge from employment.”). The Court finds

this reasoning persuasive and will allow Joseph to proceed on this

theory.

                      iii.   Retaliatory Hostile Work Environment

     In support of Joseph’s claim for retaliatory hostile work

environment, she alleges various unwarranted reprimands, disciplinary

actions, and investigations on baseless and often discriminatory

grounds. Defendants respond that these alleged facts do not constitute

an objectively severe or pervasive environment.

     To state a claim for a retaliatory hostile work environment,

Joseph must allege facts sufficient to show that (1) she engaged in a

protected activity; (2) after doing so, she faced unwelcome harassment;

(3) the protected activity was a “but for” cause of the harassment;

(4) the harassment was sufficiently severe or pervasive to alter the

terms of her employment; and (5) her employer is responsible for the

environment under either vicarious or direct liability. See Adams v.

                                    20
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 21 of 61




Austal, U.S.A., LLC, 754 F.3d 1240, 1248–49 (11th Cir. 2014).

Defendants focus on the fourth element, contending that Joseph has not

alleged sufficient facts to support a finding that she experienced

harassment that was severe or pervasive.

      “The requirement that the harassment be ‘severe or pervasive’

contains an objective and a subjective component.” Gowski v. Peake, 682

F.3d 1299, 1312 (11th Cir. 2012) (citing Miller v. Kenworth of Dothan,

Inc., 277 F.3d 1269, 1276 (11th Cir. 2002)). “Thus, to be actionable, this

behavior must result in both an environment that a reasonable person

would find hostile or abusive and an environment that the victim

subjectively perceive[s] . . . to be abusive.” Id.

      Focusing on the objective severity of the alleged harassment,

courts “consider, among other factors: (1) the frequency of the conduct;

(2) the severity of the conduct; (3) whether the conduct is physically

threatening or humiliating, or a mere offensive utterance; and (4)

whether the conduct unreasonably interferes with the employee’s job

performance.” Miller, 277 F.3d at 1276.




                                      21
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 22 of 61




     Joseph does not allege threats, yelling, humiliation or physical

intimidation, foul language, or the various other hallmarks of a hostile

work environment. See, e.g., Harris v. Fla. Agency for Health Care

Admin., 611 F. App’x 949, 953 (11th Cir. 2015). Rather, she alleges “a

series of unwarranted reprimands, disciplinary actions, and

investigations on baseless and frequently discriminatory grounds”;

“constant unwarranted compliance investigations”; being consistently

treated “in an adversarial manner” and being mocked for her

complaints of discrimination; that the Board and GTAA engaged in

“internal discussions about how to ‘get rid’ of her”; and “unreasonably

refusing to engage in discussions about extending her contract on

reasonable terms.” [16] at 17.

     She contends that following her February 3, 2019 complaint to

human resources and February 8 complaint of discrimination and

retaliation, the harassment became more acute. Specifically, she alleges

that she was transferred to report to Joeleen Akin (who Joseph

contends had previously “targeted” her) and that GTAA and the Board

failed to inform her that she had been cleared of NCAA violations and

                                    22
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 23 of 61




did not honor their promise to renew her contract after the end of the

NCAA investigation.

     Joseph contends that these actions interfered with her ability to

do her job, created dissension and anxiety on her team, caused her

significant anxiety, cost her substantial time and expenses on legal fees,

intimidated her staff and caused them to feel targeted, and created an

atmosphere of fear of speaking out lest further targeting occur.

     Although Joseph’s allegations are weaker than those in most

successful retaliatory harassment claims, the Court nonetheless finds

that she has stated a claim. Defendants’ motion to dismiss this claim

will be denied.

                      iv.   Discrimination

     In support of her claims for sex discrimination, Joseph relies on

allegations regarding (1) disparate allocation of funding and resources;

(2) being held to a higher standard of performance and conduct than her

male counterparts; and (3) her termination.

     Regarding disparate allocation of funding and resources, Joseph

contends that she has alleged facts to show that throughout her tenure

                                    23
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 24 of 61




GTAA and the Board paid similarly situated male employees

(particularly the head coaches of the men’s basketball team)

substantially more than they paid her to perform similar work and

provided them with more resources to perform the same tasks in a way

that adversely affected the terms and conditions of her employment.

     Although Title IX regulations5 provide that a mere difference in

funding is not enough to constitute discrimination, the Court finds that

at this stage Joseph has pleaded sufficient facts to state a claim that the

alleged underfunding was sufficiently severe as to constitute

discrimination. See, e.g., [1-2] ¶¶ 50 (“Throughout her employment,

GT/GTAA paid Coach Joseph less than the male coaches of the GT MBB

Team who had substantially similar duties as Coach Joseph.”); 51

(“Throughout Coach Joseph’s employment, GT/GTAA provided her and

the WBB Team significantly fewer benefits than it provided to the MBB

Team ad its coaches, thereby interfering with the terms and conditions

of her employment and denying the WBB Team equal athletic




     5   The claim here is, of course, under Title VII.

                                           24
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 25 of 61




opportunity.”); 52–66 (elaborating on allegations with respect to locker

rooms and other facilities; 67–78 (describing discrepancy between men’s

and women’s basketball teams’ budgets for marketing and publicity and

impact on Joseph’s employment); 79–85 (describing underfunding with

respect to staff compensation); 86–92 (describing alleged underfunding

with respect to travel).

     Regarding being held to a higher standard of performance and

conduct than her male counterparts, Joseph points to allegations

showing “a long history” of GTAA and the Board “scrutinizing Joseph

for conduct which other male Head Coaches engaged in with impunity

. . . .” [16] at 13. She alleges that she complained about discriminatory

treatment but that GTAA and the Board took no action.

     However, Joseph has not pleaded facts to make plausible her

allegations that male coaches engaged in identical conduct without

consequence. To the extent she relies on allegations of a “higher

standard of performance” based on her sex in support of her Title VII

discrimination claim, the claim will be dismissed.




                                    25
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 26 of 61




     Finally, regarding her termination, Joseph contends that she

alleged facts to show that, in terminating her, GTAA and the Board

treated her differently than Josh Pastner, the head coach of the Georgia

Tech men’s basketball team. The Court agrees that Joseph has alleged

sufficient facts to support her claim that her termination was based on

sex discrimination. See [1-2] ¶¶ 143 (“GT/GTAA’s treatment of Coach

Joseph and her contract contrasted sharply with its treatment of Coach

Pastner and his contract a few months later.”); 147 (“Even though

Coach Joseph had achieved the same level of success as Coach Pastner

that same 2016–2017 season and had not engaged in any conduct that

violated NCAA rules or regulations, GT/GTAA continued to rebuff her

efforts to engage in any conversations about extending her contract.”);

197 (“After learning of the NCAA Level I violations levied against

Coach Pastner and the GT MBB Team GT/GTAA did not terminate

Coach Pastner or, upon information and belief, otherwise discipline

Coach Pastner, despite the widespread misconduct in his program.”).

     Joseph’s Title VII discrimination may proceed with respect to her

allegations of disparate funding and termination, but will be dismissed

                                    26
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 27 of 61




with respect to her allegations of being held to a higher standard of

performance.

           3.    Whistleblower Claim

     GTAA also moves to dismiss count eleven (under the Georgia

Whistleblower Act). The GWA applies only to public employers, which

are defined by the Act as “the executive, judicial, or legislative branch of

the state; any other department, board, bureau, commission, authority,

or other agency of the state which employs or appoints a public

employee or public employees; or any local or regional governmental

entity that receives any funds from the State of Georgia or any state

agency.” O.C.G.A. § 45-1-4(a)(4); see Lamar v. Clayton Cty. Sch. Dist.,

605 F. App’x 804, 806 (11th Cir. 2015).

     GTAA contends that it does not fall within the definition of a

“public employer” that is subject to the Georgia Whistleblower Act.

Specifically, it asserts that it did not employ Joseph or pay her salary.

The complaint alleges that GTAA is a nonprofit corporation (as opposed

to a state institution). Although the complaint alleges that GTAA




                                    27
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 28 of 61




functioned as an agent of the Board of Regents, it does not allege any

facts to support this label.

     Although Joseph contends that GTAA employed her because it

controlled the time, manner, means, and method of her work, the cases

she cites to support her contention do not demonstrate that this sort of

control causes a party to be an employer for purposes of the Georgia

Whistleblower Act.

     The Court finds persuasive the reasoning in Bradenburg v. MCG

Health, Inc., No. 2015-RCCV-308 (Ga. Super. Ct. Richmond Cty. Feb. 3,

2020), appeal filed (Ga. Ct. App. Mar. 2, 2020). There, the court

concluded that an entity managing staff and tasks associated with

running the hospital connected to the Medical College of Georgia

(operated by the Board of Regents) was not a “state agency” as defined

in the GWA although it managed the plaintiff and other employees.

Further, because the GWA did not refer to “joint employers” or an

“integrated enterprise,” the court concluded that a theory of liability

based on this failed.

     The GWA claim will be dismissed with respect to GTAA.

                                    28
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 29 of 61




           4.    Breach of Contract

     GTAA further moves to dismiss count fourteen, which asserts a

breach-of-contract claim. The parties do not dispute that Georgia law

governs this claim. Joseph’s claim is based on the October 10, 2014 offer

letter and the October 20 contract.

     To state a claim for a breach of contract, Joseph must allege (1) a

breach of a contract and (2) resultant damages (3) for the party who has

the right to complain about the contract being broken. Bates v.

JPMorgan Chase Bank, N.A., 768 F.3d 1126, 1130 (11th Cir. 2014).

                 a.    The Court Will Not Consider the Substance
                       of the Littler Mendelson Report at This
                       Stage

     GTAA contends that Joseph has failed to allege that it breached

its contract with her. Specifically, it contends that the report from

Littler Mendelson constituted good cause to terminate the contract by

chronicling allegations of player and staff abuse. This type of behavior,

contends GTAA, constituted “conduct that the Athletic Association, in

its sole discretion, reasonably considers injurious to the reputation of




                                      29
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 30 of 61




the Association or the Institute” and/or “serious or repeated

misconduct.” [1-2] at 86–87.

     GTAA moves to dismiss this claim, contending that the Littler

Mendelson report demonstrates that it did not breach the contract. It

contends that the report may be considered without converting the

motion into one for summary judgment because it is central to Joseph’s

claim and undisputed. See Horsley v. Feldt, 304 F.3d 1125, 1134 (11th

Cir. 2002).

     Although Joseph does refer to the report in her complaint, she

does so in a way that challenges its substance. She alleges that it is “a

vague report that recited allegations that were either false or

completely taken out of context, and which downplayed or otherwise

ignored input from Coach Joseph’s coaching staff, players, and third

party-consultants [sic] who had voiced their support of Coach Joseph.”

[1-2] ¶ 198.

     And as Joseph points out, her complaint only makes brief, passing

references to the report. The report is far from central to her complaint.

Defendants have made the report central to their defense. To consider

                                    30
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 31 of 61




the report at this stage, as Defendants urge the Court to do, would be to

credit its substance. The Court will not do so.

                 b.      Who Is a Party to the Contract

     For a valid contract to exist, the parties must agree to all material

terms. O.C.G.A. § 13-3-2. The term of employment is an essential

element of an employment contract. Key v. Naylor, Inc., 602 S.E.2d 192,

195 (Ga. Ct. App. 2004). The October 10 offer letter does not contain a

set term of employment. Therefore, the Court concludes that it does not

constitute a contract.

     And the October 20 contract, contends the Board, cannot bind it

because it is not a party to the contract. O.C.G.A. § 9-2-20(a). That

document states that it “is made by and between [GTAA] and MaChelle

Joseph.”

     The Board of Regents contends that the contract is between only

Joseph and GTAA. Although Bobinski, Lewis, and Peterson signed the

contract, the Board contends that they did so on behalf of GTAA, not

the Board.




                                    31
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 32 of 61




      Based on the plain language of the contract, the Court finds that

the Board was not a party. The breach-of-contract claim will be

dismissed against the Board. However, the claim will remain pending

against GTAA.

      B.     Individual Defendants’ Motion to Dismiss

      The individual Defendants move to dismiss the claims against

them (counts five, six, seven, and eight) under § 1983.6 These

Defendants acknowledge that Joseph need not plead a prima facie case

at this stage, but contend that she fails to provide enough factual

matter, taken as true, to suggest intentional discrimination.

      “To prevail on a claim under § 1983, a plaintiff must demonstrate

both (1) that the defendant deprived her of a right secured under the

Constitution or federal law and (2) that such a deprivation occurred

under color of state law.” Arrington v. Cobb Cty., 139 F.3d 865, 872

(11th Cir. 1998) (citing Willis v. Univ. Health Serv., 993 F.2d 837, 840

(11th Cir. 1993)). “One such law is the Equal Protection Clause, U.S.



      6 The parties appear to agree that Joseph’s recovery for § 1983 allegations is
barred for actions that occurred prior to December 23, 2017.

                                         32
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 33 of 61




Const. amend. XIV, § 1, which confers a federal constitutional right to

be free from sex discrimination.” Hill v. Cundiff, 797 F.3d 948, 976

(11th Cir. 2015) (citations omitted); see also Williams, 477 F.3d at 1300

(citation omitted) (“The Equal Protection Clause confers a federal

constitutional right to be free from sex discrimination.”); Venice v.

Fayette Cty., No. 3:09-cv-35-JTC, 2010 WL 11507614, at *2 (N.D. Ga.

Sept. 16, 2010) (citation omitted) (“[T]he Equal Protection Clause of the

United States Constitution[ ] prohibits unlawful sex discrimination in

public employment.”). “In order to establish a violation of the Equal

Protection Clause, appellees must prove discriminatory motive or

purpose.” Cross v. State of Ala., State Dep’t of Mental Health & Mental

Retardation, 49 F.3d 1490, 1507 (11th Cir. 1995) (citing Whiting v.

Jackson State Univ., 616 F.2d 116, 122 (5th Cir. 1980)).

     The Equal Protection Clause is essentially a direction that all

persons similarly situated should be treated alike. Glenn v. Brumby,

632 F. Supp. 2d 1308, 1312 (N.D. Ga. 2009), aff’d, 663 F.3d 1312 (11th

Cir. 2011) (citation and quotation omitted); see also Hossain v.

Steadman, 855 F. Supp. 2d 1307, 1312 (S.D. Ala. Jan. 25, 2012)

                                    33
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 34 of 61




(quoting City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439

(1985)) (“The mandate of the Equal Protection Clause essentially ‘is

that all persons similarly situated should be treated alike.’”).

     “In order to state an equal protection claim, the plaintiff must

prove that he was discriminated against by establishing that other

similarly-situated individuals outside of his protected class were treated

more favorably.” Amnesty Int’l, USA v. Battle, 559 F.3d 1170, 1180

(11th Cir. 2009); see also Jarrett v. Alexander, 235 F. Supp. 2d 1208,

1212 (M.D. Ala. 2002) (citation omitted) (explaining that to survive a

motion to dismiss on an equal protection sex discrimination claim

against a defendant in his individual capacity, “the Plaintiff[] still must

show that [she was] treated differently from others similarly situated.”).

     “Employment discrimination claims brought against state actors

for violation of the Equal Protection Clause . . . under § 1983[ ] are

subject to the same standards of proof and use the same analytical

framework as discrimination claims brought under Title VII of the Civil

Rights Act of 1964[.]” Hornsby-Culpepper v. Ware, 906 F.3d 1302, 1312

n.6 (11th Cir. 2018); see also Venice, 2010 WL 11507614, at *2 (citing

                                    34
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 35 of 61




Rioux v. City of Atlanta, 520 F.3d 1269, 1275 n.5 (11th Cir. 2008))

(“Where a plaintiff alleges intentional discrimination pursuant to

Section 1983 based on circumstantial evidence, courts apply the same

McDonnell Douglas framework that applies in Title VII cases.”).

     A [p]laintiff makes out a prima facie case of discriminatory
     discharge where she shows that: (1) she is a member of a
     protected class, (2) she was qualified for the job, (3) she
     suffered an adverse employment action, and (4) she was
     replaced by someone outside her protected class or was
     treated less favorably than a similarly situated individual
     outside her protected class.

Venice, 2010 WL 11507614, at *2 (citation omitted).

     Although a Title VII complaint need not allege facts
     sufficient to make out a classic McDonnell Douglas prima
     facie case, it must provide enough factual matter (taken as
     true) to suggest intentional [sex] discrimination. Further,
     threadbare recitals of the elements of a cause of action,
     supported by mere conclusory statements, do not suffice.

Jacobs v. Biando, 592 F. App’x 838, 840 (11th Cir. 2014) (quotation and

citation omitted).

     To prevail on a § 1983 claim, the plaintiff must allege that the

named defendant actually participated in the alleged constitutional

violation, or exercised control or direction over the alleged violation.

Gilmere v. City of Atlanta, 774 F.2d 1495, 1504 (11th Cir. 1985). There
                                     35
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 36 of 61




must be an affirmative link between the defendant’s action and the

alleged deprivation of a constitutional right. Brown v. Smith, 813 F.2d

1187 (11th Cir. 1987). “[E]ach government official, his or her title

notwithstanding, is only liable for his or her own misconduct.” Iqbal,

556 U.S. at 667 (2009).

     Section 1983 creates no substantive rights. See Baker v. McCollan,

443 U.S. 137, 144 n.3 (1979). Rather, it provides a vehicle through

which an individual may seek redress when his federally protected

rights have been violated by an individual acting under color of state

law. Livadas v. Bradshaw, 512 U.S. 107, 132 (1994).

     To state a claim for relief under § 1983, the plaintiff must satisfy

two elements. First, she must allege that an act or omission deprived

her of a right, privilege, or immunity secured by the U.S.

Constitution. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir.

1995). Second, she must allege that the act or omission was committed

by a state actor or a person acting under color of state law. Id.

     Defendants contend that even if Joseph plausibly stated a claim

against them, they are entitled to qualified immunity. “A district court

                                    36
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 37 of 61




must dismiss a complaint under Fed. R. Civ. P. 12(b)(6) when the

complaint’s allegations, on their face, show that an affirmative defense

bars recovery on the claim.” Nichols v. Maynard, 204 F. App’x 826, 828

(11th Cir. 2006). “Unless the plaintiff’s allegations state a claim of

violation of clearly established law, a defendant pleading qualified

immunity is entitled to dismissal before the commencement of

discovery.” Id. (quoting Mitchell v. Forsyth, 472 U.S. 511, 526 (1985)).

      “Qualified immunity offers complete protection for individual

public officials performing discretionary functions ‘insofar as their

conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Sherrod v.

Johnson, 667 F.3d 1359, 1363 (11th Cir. 2012) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)).

     To claim qualified immunity, the defendant must first show he

was performing a discretionary function. Moreno v. Turner, 572 F.

App’x 852, 855 (11th Cir. 2014). The parties do not dispute that

Defendants were performing a discretionary function with respect to

the allegations in the complaint.

                                     37
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 38 of 61




     “Once discretionary authority is established, the burden then

shifts to the plaintiff to show that qualified immunity should not

apply.” Edwards v. Shanley, 666 F.3d 1289, 1294 (11th Cir. 2012)

(quoting Lewis v. City of W. Palm Beach, 561 F.3d 1288, 1291 (11th Cir.

2009)).

     The plaintiff demonstrates that qualified immunity does not apply

by showing “(1) the defendant violated a constitutional right, and

(2) th[e] right was clearly established at the time of the alleged

violation.” Moreno, 572 F. App’x at 855 (quoting Whittier v. Kobayashi,

581 F.3d 1304, 1308 (11th Cir. 2009)). The “clearly established”

requirement may be met by one of three showings: (1) a materially

similar case has already been decided; (2) an accepted general principle

should control the novel facts of the case with obvious clarity; or (3) the

conduct in question so obviously violated the Constitution that no prior

case law is necessary. Loftus v. Clark-Moore, 690 F.3d 1200, 1204–05

(11th Cir. 2012).

     There are three ways that law can be “clearly established” for

purposes of qualified immunity. “First, the words of the pertinent

                                    38
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 39 of 61




federal statute or federal constitutional provision in some cases will be

specific enough to establish clearly the law applicable to particular

conduct and circumstances and to overcome qualified immunity, even in

the total absence of case law.” Vinyard v. Wilson, 311 F.3d 1340, 1350

(11th Cir. 2002).

     Second, “some broad statements of principle in case law are not

tied to particularized facts and can clearly establish law applicable in

the future to different sets of detailed facts.” Id. at 1351. These first two

examples involve cases of “obvious clarity” and are not implicated in the

case at hand.

     The third and final way for a right to become clearly established is

“by decisions of the U.S. Supreme Court, Eleventh Circuit Court of

Appeals, or the highest court of the state where the case arose.” Jenkins

by Hall v. Talladega City Bd. of Educ., 115 F.3d 821, 826 n.4 (11th Cir.

1997); accord Vinyard, 311 F.3d at 1351-52 (further noting that “most

judicial precedents are tied to particularized facts and fall into this

category”).




                                     39
         Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 40 of 61




     “In all but exceptional cases, qualified immunity protects

government officials performing discretionary functions from the

burdens of civil trials and from liability.” McMillian v. Johnson, 88 F.3d

1554, 1562 (11th Cir. 1996) (citing Lassiter v. Ala. A & M Univ., 28 F.3d

1146, 1149 (11th Cir. 1994)). In the context of public employment cases,

it is “only in the rarest of cases [that] reasonable governmental officials

truly know that the termination or discipline of a public employee

violated ‘clearly established federal rights.’” Anderson v. Burke Cty., 239

F.3d 1216, 1222 (11th Cir. 2001) (quoting Hansen v. Soldenwagner, 19

F.3d 573, 576 (11th Cir. 1994)). Because the purpose of qualified

immunity is to provide “immunity from suit rather than a mere defense

to liability,” the Supreme Court has “repeatedly . . . stressed the

importance of resolving immunity questions at the earliest possible

stage in litigation.” Pearson, 555 U.S. at 231–32.

     Whether law is clearly established must be considered “in light of

the specific context of the case, not as a broad general proposition.”

Leslie v. Hancock Cty. Bd. of Educ., 720 F.3d 1338, 1345 (11th Cir.

2013).

                                       40
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 41 of 61




     Courts are permitted to determine whether a constitutional right

is clearly established before reaching the question of whether the right

even exists, because there will be “cases in which it is plain that a

constitutional right is not clearly established but far from obvious

whether in fact there is such a right.” Pearson v. Callahan, 555 U.S.

223, 235–37 (2009).

     Although Joseph points to Cross, 49 F.3d at 1507, and Nicholson

v. Georgia Department of Human Resources, 918 F.2d 145 (11th Cir.

1990), those cases are factually distinguishable and serve only as a

statement of the general proposition against sex discrimination. Here,

the question is not whether sex discrimination is permissible. Instead,

the question is whether Defendants’ specific actions toward Joseph

violated clearly established law.

     The Court will analyze the allegations against each individual

Defendant to determine whether each is entitled to qualified immunity.

           1.    Lewis

     Joseph’s claim against Lewis is based on his allocation of funds to

women’s basketball when he set the yearly budget for the athletics

                                    41
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 42 of 61




department. Specifically, she alleges that he violated her constitutional

rights by providing fewer benefits to women’s basketball than to men’s

basketball in a way that adversely affected the terms and conditions of

her employment and by failing to take responsive action to remedy the

situation. She contends that, as the associate athletic director of finance

for the Board and GTAA, Lewis had control over funding and resources,

thereby directly participating in the alleged discriminatory funding

decisions.

     Defendants counter that Joseph has failed to allege that Lewis

subjected her to any adverse employment action. A plaintiff alleging

disparate treatment must show that she suffered an adverse action. See

Crawford v. Carroll, 529 F.3d 961, 970–71 (11th Cir. 2008). When the

allegations do not involve an ultimate employment decision, she must

show that she suffered a “serious and material change in the terms,

conditions, or privileges of employment.” Id. (quoting Davis v. Town of

Lake Park, 245 F.3d 1232, 1239 (11th Cir. 2001)).

     Joseph responds that she alleged that Lewis drastically

underfunded (not a mere failure to match funding dollar for dollar)

                                    42
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 43 of 61




women’s basketball compared to men’s basketball under circumstances

giving rise to an inference of sex discrimination, constituting a serious

and material change in the terms and conditions of her employment.7

      Even if the Court were to conclude that Joseph had alleged a

violation by Lewis, she has not demonstrated that her alleged right to a

budget more in line with that of the men’s basketball team was clearly

established. In fact, Title IX implementing regulations provide that

“unequal expenditures for male and female teams” do not by themselves

constitute sex discrimination. 34 C.F.R. § 106.41(c). Although Title VII

regulations do not contain such a statement, the Title IX regulations

certainly cut against a determination that any alleged right that Lewis

violated was clearly established.

      And the law is clear in the Eleventh Circuit that “[n]ot everything

that makes an employee unhappy is an actionable adverse action.” Doe

v. DeKalb Cty. Sch. Dist., 145 F.3d 1441, 1449 (11th Cir. 1998) (quoting


      7 Although Joseph contends in her response brief that Lewis made “hostile
responses” to her complaints of discriminatory treatments, [16] at 33, the
allegations in her complaint refer to her statements to Lewis and allege merely that
Lewis was “visibly frustrated” with her. [1-2] ¶ 116. This is not enough to constitute
discrimination.

                                         43
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 44 of 61




Smart v. Ball State Univ., 89 F.3d 437, 441 (7th Cir. 1996)). “Otherwise

. . . ‘every trivial personnel action that an irritable, chip-on-the-shoulder

employee did not like would form the basis of a discrimination suit.’” Id.

(quoting Williams v. Bristol-Myers Squibb Co., 85 F.2d 270, 274 (7th cir.

1996)).

     The law Joseph cites in support of her contention deals with a

situation in which an organization was so drastically underfunded that

it was unable to function. As much as Joseph decries the negative

ramifications of flying economy class and not having leather furniture

for her players, she has not pleaded (other than in conclusory terms)

that these and other specific alleged underfunding decisions led her to

be unable to function. She has pointed the Court to no binding

authority, and the Court is aware of none, finding a right to the type of

budget decision Joseph seeks.

     The Court will therefore dismiss Joseph’s claim against Lewis.

           2.    Engel

     Joseph’s allegations against Engel are based upon “information

and belief” that Engel failed to direct Georgia Tech or GTAA to allocate

                                     44
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 45 of 61




financial resources equitably to her and the women’s basketball team

because of Joseph’s or her athletes’ sex. She does not allege facts to

support the conclusion that Engel had or exercised authority over the

budgeting process or personally participated in any disparate funding.

Joseph does not allege that Engel personally participated in her

termination.

     Rather, she points to a 2018 compliance investigation, contending

that Engel subjected the women’s basketball program to a “seemingly

baseless” inquiry. She contends that Engel held a position that gave her

authority to ensure legal compliance, was aware of Joseph’s concerns of

disparate treatment, allowed and facilitated the allocation of inferior

resources, and targeted Joseph and the women’s basketball players

with baseless and harassing investigations and inquiries.

     She alleges no findings, no resulting disciplinary action, and no

loss of pay or benefits that stemmed from the investigation. In this

situation, the only allegations that Engel discriminated against Joseph

based on sex are those pleaded upon information and belief. Joseph does

not plead any facts to make her “information and belief” allegations

                                    45
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 46 of 61




plausible. Therefore, the Court will not consider the allegations pleaded

upon information and belief against Engel. The remaining allegations

do not suffice to state a claim against Engel.8

      Defendants’ motion to dismiss the claim against Engel will be

granted.

            3.     Peterson

      Joseph contends that Peterson’s liability stems from his failure to

act, arguing that he was aware of Joseph’s past concerns of

discrimination but refused to exercise his authority over Stansbury to

prevent or rectify her termination. However, Joseph does not allege any

facts to establish that Peterson directed anyone to act unlawfully or

that he knew anyone would act unlawfully and failed to stop them. She

does not allege that Peterson harbored discriminatory intent toward

women in taking any specific actions.

      Supervisory liability requires personal participation or a causal

connection between the official’s actions and the alleged constitutional


      8 Even if Joseph had stated a claim against Engel, Engel would be entitled to
qualified immunity because the alleged actions did not violate clearly established
law.

                                        46
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 47 of 61




deprivation. See Cottone v. Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003).

Joseph has not alleged that Peterson personally participated in her

termination. Therefore, the Court will examine whether there was a

causal connection. Such a connection exists

     when a history of widespread abuse puts the responsible
     supervisor on notice of the need to correct the alleged
     deprivation, and he fails to do so. Alternatively, the causal
     connection may be established when a supervisor’s custom or
     policy . . . result[s] in deliberate indifference to constitutional
     rights or when facts support an inference that the supervisor
     directed the subordinates to act unlawfully or knew that the
     subordinates would act unlawfully and failed to stop them
     from doing so.

Harper v. Lawrence Cty., 592 F.3d 1227, 1236 (11th Cir. 2010) (quoting

id. at 1360–61).

     Joseph has not alleged a history of widespread abuse or that

Peterson had a custom or policy that resulted in deliberate indifference

to her rights. Nor has she alleged that Peterson directed her

termination. Rather, her allegation is that facts support an inference

that Peterson knew his subordinates (specifically, Stansbury) would act

unlawfully in terminating her or discriminating against her because of

her sex and failed to stop him from doing so.

                                     47
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 48 of 61




       Joseph’s claim against Peterson fails because she has not alleged

facts to make plausible that he knew of any unlawful act that was to

occur against her and failed to stop it. The best she does is to allege that

he was aware of the alleged disparate funding, holding to a higher

standard, and termination in advance, and that these acts were

unlawful. Even these allegations against the president of a large

university are weak. However, assuming they make it across the line

from possible to plausible, Joseph fails to allege facts to support a

contention that he was aware these acts were occurring based on her

sex.

       Joseph’s strongest allegations are that she sent Peterson two

letters informing him of her concerns of sex discrimination, but that he

never responded, and that he was aware of the investigation, the Littler

Mendelson report, and Joseph’s response thereto. However, she does not

allege facts to make it plausible that Peterson was aware of a

constitutional violation. See Keating v. City of Miami, 598 F.3d 753, 765

(11th Cir. 2010) (noting that a failure to stop claim under a theory of

supervisory liability “requires that the supervisor (1) have the ability to

                                     48
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 49 of 61




prevent or discontinue a known constitutional violation by exercising

his or her authority over the subordinate who commits the

constitutional violation, and (2) subsequently fails to exercise that

authority to stop it.” (citing Gonzalez v. Reno, 325 F.3d 1228, 1234 (11th

Cir. 2003))) (emphasis added).

     As discussed, whether any constitutional violation occurred

against Joseph is not clear at this stage. With respect to Peterson’s

alleged liability, however, it is clear that Joseph has not alleged facts to

make it plausible that he knew of an ongoing or forthcoming

constitutional violation against her.

     Further, because Peterson asserts the defense of qualified

immunity, the claim against him will be dismissed unless he acted in

contravention of clear, binding authority. As noted above, there is a

question as to whether the actions against Joseph constituted sex

discrimination or retaliation. It is far from clearly established at this

stage. Peterson is therefore entitled to dismissal on this basis as well.




                                     49
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 50 of 61




            4.     Stansbury

      Joseph contends that she has alleged a convincing mosaic of

evidence to show that Stansbury treater her less favorably than

similarly situated males.

      Although the parties dispute in their briefs what, exactly, Joseph

has alleged against Stansbury, her complaint clarifies the issue.9

Factually, she alleges,

            Upon information and belief, Defendants Peterson,
      Stansbury, and Lewis had the authority to allocate financial
      resource to improve the equality and accessibility of the
      WBB locker room and other facilities, but chose not to
      allocate them to Coach Joseph and the WBB Team because
      of Coach Joseph’s sex and/or the sex of the athletes she
      coached.




      9 Defendants contend that, because Stansbury only became the athletic
director in late 2016 (at which point Joseph already had a reprimand and final
written warning), the only action that conceivably supports a sex discrimination
claim against him is Joseph’s termination. They argue that the Court should not
consider the other allegations as “background evidence” as Joseph suggests.
However, as noted above, the Court will consider earlier allegations as background
evidence to the extent they are relevant to establish a convincing mosaic of
circumstantial evidence.

                                        50
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 51 of 61




[1-2] ¶ 65. She makes nearly identical allegations (all upon information

and belief) regarding resources for marketing and publicity, women’s

basketball coaches and staff, and travel (id. ¶¶ 77, 84, 91).

     She contrasts Stansbury’s endorsement of Pastner after news of

NCAA violations (id. ¶ 146), with his tentativeness about extending her

contract in spite of her top-ten recruiting class (id. ¶ 149).

     She then refers to a May 2, 2018 meeting with Engel, Stansbury,

and Rountree regarding a letter from the NCAA requesting an internal

review of a new player’s recruitment; Joseph contends the claim against

her was baseless. Id. ¶ 152–53.

     Joseph next alleges that she called a formal meeting with

Stansbury and Rountree on July 25, 2018, in which she expressed

concern that Lewis and Engel ran their departments in ways that

benefitted men’s basketball to the detriment of the women’s basketball

program and noted that other women’s sports coaches had similar

concerns. She contends that Stansbury reacted by “snapping” at her and

explained that “if the female coaches could not get on board with the




                                     51
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 52 of 61




way the Athletic Department was run, maybe they needed to be gone.”

Id. ¶ 164.

     Joseph then makes allegations regarding the following month: an

August 9 email to Stansbury and Rountree expressing concern about

issues such as sex discrimination, id. ¶ 166; following up with

Stansbury about her contract extension, which Stansbury continued to

delay after the NCAA investigation was finished, id. ¶¶ 167–68; a

September 6 email to Engel (copying Stansbury, Rountree, and Akin)

regarding her concerns of “a double standard and inequity between the

men’s and women’s basketball programs” that resulted in no action to

investigate or address her concerns, id. ¶¶ 170–71; that on February 7,

2019 (one day after HR business partner Kevin Cruse was to speak with

Stansbury about Joseph’s concerns), Stansbury “downgraded” Joseph’s

reporting line, id. ¶¶ 179–80; a February 8 formal internal complaint

Joseph submitted to Stansbury (and several other individuals); a

February 22 letter sent to Peterson (and copying Stansbury and others)

stating that Joseph believed Georgia Tech’s housing decision (not

allowing Joseph’s sophomore players to live in off-campus housing) was

                                    52
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 53 of 61




based on discriminatory and/or retaliatory motives because Stansbury,

Rountree, and Akin made their decision two weeks after the February 8

complaint, id. ¶¶ 186–87; Stansbury notifying Joseph on February 27

that she was suspended with pay pending an investigation; that

Stansbury and Akin “prohibited the WBB coaches and staff from

speaking to anyone about the investigation,” id. ¶ 193; that Stansbury

provided Joseph only two business days to respond to the Littler

Mendelson report, id. ¶ 199; that she provided a detailed response to

Stansbury but that on March 26 Stansbury terminated her employment

“without ever having even completed an investigation into Coach

Joseph’s February 8 Complaint alleging discrimination, retaliation and

conflict of interest,” id. ¶ 202.

      In count five, she alleges:

            Defendant Stansbury, acting under the color of state
      law, violated Coach Joseph’s constitutional right to be free
      from sex discrimination in employment by directly
      participating in Defendants GTAA’s and BOR’s
      discriminatory actions to provide Coach Joseph fewer
      resources for the GT WBB Team (facilities, marketing,
      assistant coaches, recruitment funds, and travel) in a
      manner that adversely affected the terms and conditions o
      her employment, and holding her to a higher standard of

                                    53
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 54 of 61




     performance and conduct than similarly situated male
     coaches.

[1-2] ¶ 269. She further avers,

           Defendant Stansbury, acting under the color of state
     law, violated Coach Joseph’s constitutional right to be free
     from sex discrimination in employment, because he, as
     Athletic Director, was in a position of authority to take
     responsive action to stop the violations of Coach Joseph’s
     constitutional rights as described above in paragraphs 51–
     92, 269 (disparate funding), he knew about the violations of
     Coach Joseph’s rights, yet he failed to act, thereby
     acquiescing in the discriminatory conduct and causing the
     discrimination against Coach Joseph to persist and worsen.
     Defendant Stansbury’s failure to act in the face of known
     violations of Coach Joseph’s constitutional rights amounted
     to deliberate indifference.

Id. ¶ 270. And further, she alleges that “Defendant Stansbury, acting

under color of state law, violated Coach Joseph’s constitutional right to

be free from sex discrimination in employment because of sex and her

failure to conform to sex-stereotypes.” Id. ¶ 271.

     Stansbury presents the closest question of the individual

Defendants. Indeed, Joseph’s allegations might state a claim against

him. Nonetheless, the Court concludes that he is entitled to qualified

immunity because his alleged actions did not violate clearly established

law. As stated above, the relevant question is not whether sex
                                    54
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 55 of 61




discrimination is legal. Rather, the relevant question is “when faced

with a final report from an outside investigator which stated that

Joseph engaged in unacceptable coaching practices and that she had

abused her players, would a reasonable . . . Athletic Director know that

it is a violation of clearly established law to then terminate her

employment?” [4] at 21 (record citations omitted). “A government actor

. . . cannot violate a plaintiff’s equal protection rights unless the

defendant has the intent to discriminate.” Mencer v. Hammonds, 134

F.3d 1066, 1070 (11th Cir. 1998).

      Joseph has pointed to no binding authority that would put

Stansbury on notice that the actions he allegedly took violated her

constitutional rights.10 Stansbury is therefore entitled to qualified

immunity, and the claim against him will be dismissed.




      10 Joseph contends that Pastner is an appropriate comparator with respect to
her termination. However, Pastner was never accused of abusing student athletes
(or found to have done so) or similar aggressive techniques but not investigated or
disciplined for such. Joseph has not alleged that any other coach was on a final
written warning by the time Stansbury became athletic director and that an outside
investigation then found the coach to have engaged in misconduct.

                                        55
       Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 56 of 61




       C.   Motion for Judgment on the Pleadings

       The Board also has filed a motion [29] for judgment on the

pleadings as to Joseph’s count fifteen under the Georgia Open Records

Act.

       On March 1 and April 19, 2019, Joseph requested records

pursuant to the Georgia Open Records Act, O.C.G.A. §§ 50-18-70 et seq.

(“ORA”). Her specific request was for notes memorializing the

interviews of Georgia Tech women’s basketball players and staff by Eric

Hoffman from Littler Mendelson, including notes of Georgia Tech’s

human resource personnel who participated in the interviews. Joseph

alleges that Georgia Tech improperly redacted material that was not

exempt from disclosure and claims that she is entitled to the substance

of the players’ statements and the names of the players and parents

who participated in the investigation.

       The Board argues that because the records Joseph sought were

protected, it did not violate the ORA in redacting certain information.

Specifically, it contends that it redacted the records in accordance with

its obligations under the Family and Educational Rights and Privacy

                                     56
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 57 of 61




Act (“FERPA”), 20 U.S.C. § 1232(g), 34 C.F.R. Part 99, as specifically

permitted by the ORA in O.C.G.A. § 50-18-72(a)(37).

     The ORA allows educational institutions to decline to release

documents that are protected by FERPA. See O.C.G.A. § 50-18-

72(a)(37). Under 20 U.S.C. § 1232g(b) & (d), an educational institution

that permits the release of the educational records, or personally

identifiable information located within any such records, of any student

without written consent of that student may face losing its federal

funding. The Board contends that because FERPA defines “education

records” broadly, Georgia Tech acted in accordance with the ORA by

redacting the names of students and parents and the substance of their

complaints.

     FERPA defines “education records” to include “those records, files,

documents, and other materials which contain information directly

related to a student and are maintained by an educational agency or

institution.” 20 U.S.C.S. § 1232g(a)(4)(A). Further, in defining

“personally identifiable information,” 34 C.F.R. § 99.3 states:

     The term includes, but is not limited to –

                                    57
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 58 of 61




     (a) The student’s name;

     (b) The name of the student’s parent or other family
     members;

     (c) The address of the student or student’s family;

     (d) A personal identifier, such as the student’s social security
     number, student number, or biometric record;

     (e) Other indirect identifiers, such as the student’s date of
     birth, place of birth, and mother’s maiden name;

     (f) Other information that, alone or in combination, is linked
     or linkable to a specific student that would allow a
     reasonable person in the school community, who does not
     have personal knowledge of the relevant circumstances, to
     identify the student with reasonable certainty; or

     (g) Information requested by a person who the educational
     agency or institution reasonably believes knows the identity
     of the student to whom the education record relates.

     The Board contends that the students’ and parents’ names are

“directly related” to the students, constituting personally identifiable

information under subsections (a) and (b). It also contends that Joseph’s

personal relationship with the relevant students makes it likely that

she would be able to identify the students by the contents of their

complaints, making the records fall under subsection (g).



                                    58
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 59 of 61




     Joseph argues that by including the qualifier “directly” before

“related,” Congress excluded by inference any records containing

information relating only indirectly to a student from the scope of

“education records.” See United States v. Koonce, 991 F.2d 693, 698

(11th Cir. 1993) (explaining the “well-established” doctrine of inclusio

unius est exclusio alterius).

     Joseph further argues that records that relate primarily to the

conduct of an employee and only indirectly to the student are not

considered education records, but instead as employee records exempt

from FERPA. 20 U.S.C. § 1232g(a)(4)(B)(iii). See, e.g., Stanislaus v.

Emory Univ., No. 1:05-cv-1496-RWS, 2006 WL 8432146, at *10 (N.D.

Ga. July 28, 2006). Here, she argues, the records were created for the

purpose of investigating her conduct as coach, relate exclusively to

assessments of her conduct as an employee, and were allegedly used to

justify her termination.

     FERPA makes clear that “in the case of persons who are employed

by an educational agency or institution but who are not in attendance

at such agency or institution, records made and maintained in the

                                    59
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 60 of 61




normal course of business which relate exclusively to such person in

that person’s capacity as an employee and are not available for us for

any other purpose” are considered employee records, not educational

records. 20 U.S.C. § 1232g(a)(4)(B)(iii). Based on this, Joseph contends

that “relate exclusively” is intended to apply to the phrase “in that

person’s capacity as an employee” to address situations in which a

school employee may become a student.

      The Court is not convinced, at this stage, that the records at issue

are educational records protected by FERPA. Therefore, the Board’s

motion [29] for judgment on the pleadings will be denied.

IV.   Conclusion

      For the foregoing reasons, the Board of Regents’ partial motion [3]

to dismiss and GTAA’s motion [6] to dismiss are granted in part and

denied in part as discussed above. The individual Defendants’ motion

[4] to dismiss is granted, and the Clerk is directed to drop the individual

Defendants as parties. The Board of Regents’ motion [29] for judgment

on the pleadings is denied. Joseph’s motion [32] for leave to file a




                                    60
      Case 1:20-cv-00502-TCB Document 64 Filed 05/08/20 Page 61 of 61




surreply is granted, and the Court has considered the substance of the

surreply in ruling on the motions.

     IT IS SO ORDERED this 8th day of May, 2020.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                     61
